UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6897



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LAWRENCE GLEN GALLOWAY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (CR-01-117, CA-04-5-4)


Submitted:   September 16, 2004       Decided:   September 22, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion..


Lawrence Glen Galloway, Appellant Pro Se. Lisa Rae McKeel, OFFICE
OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Lawrence Glen Galloway, a federal prisoner, seeks to

appeal   the    district   court’s   order    denying     his   request   for    a

certificate of appealability in his 28 U.S.C. § 2255 (2000) motion.

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).              We have independently

reviewed the record and conclude that Galloway has not made the

requisite      showing.     Accordingly,      we   deny    a    certificate     of

appealability and dismiss the appeal. We deny Galloway’s motion to

amend his informal brief because it raises an issue not presented

in his 28 U.S.C. § 2255 motion before the district court.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      DISMISSED



                                     - 2 -